internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br4-plr-110893-99 date bec i999 legend cc d business t t i country z date u date v date w date x plr-110893-99 plr1 year y this responds to your date letter requesting a ruling confirming that the election to treat a b c and d as domestic corporations under sec_1504 of the internal_revenue_code code will be unaffected by a recent amendment to country z's law additional information was provided on date and date the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the information representations and other data may be required as part of the audit process p is a domestic_corporation that owns directly or indirectly all outstanding shares s is a domestic_corporation that owns directly or indirectly all outstanding shares of s of a b c and d the abcd group a b c and d are country z corporations engaged in business t in country z country z is a country that is contiguous with the united_states p is the common parent of an affiliated_group_of_corporations filing a consolidated u s income_tax return abcd group p’s affitiated group currently includes s and the prior to date x country z's law prohibited a foreign organization from conducting business t in country z through a branch ie through an entity not organized under the corporate laws of country z country z s incorporated a b c and d under the laws of country z s also made an election under sec_1504 of the code to have a b c and d treated as domestic corporations subsequently p became the common parent of the affiliated_group for the taxable years commencing in year y to the present either p or s was the common parent of the group that included a b c and d election a b c and d were includible corporations for purposes of sec_1504 and thus eligible to be members of the affiliated_group in order to operate business t in by making a sec_1504 on date x country z amended its law affecting business t under the amended law certain foreign organizations e organizations not incorporated under the laws of country z may apply for an order from an agency of country z permitting plr-110893-99 the foreign organization to conduct business t through a branch in country z on date u p applied for an order permitting s to conduct business t through a branch in country z on date v the country z agency responded to p’s date u request by letter informing p that it was not prepared to conclude that s meets the criteria noted in the applicable_section of the relevant law of any member of the abcd group p has provided a copy of the date v letter s was not permitted to conduct the business sec_1501 permits an affiliated_group_of_corporations to make a consolidated_income_tax_return with respect to the income of the members of the affiliated_group the affiliated_group may include one or more chains of includible corporations see sec_1504 generally an includible_corporation is any corporation except inter alia a foreign_corporation see sec_1504 however under sec_1504 certain contiguous country corporations that are subsidiaries of domestic parent corporations may upon the election of the parent_corporation be treated as domestic corporations for purposes of subtitle a of the code an election under sec_1504 enables a parent_corporation to include in its affiliated_group eligible contiguous country corporations in order to make a sec_1504 election the capital stock exclusive of the directors’ qualifying shares of the contiguous country corporation must be percent owned or controlled directly or indirectly by the domestic parent_corporation the contiguous country corporation also must be maintained solely to comply with the law of a country contiguous to the united_states foreign law’ as to title or operation of property the contiguous country corporation need not have been formed to comply with the foreign law provided that is maintained solely for that purpose during the time for which the election is effective on date w the irs' office of associate chief_counsel international ruled in private_letter_ruling plr that pursuant to sec_1504 a b c and d were qualified contiguous country corporations under sec_1504 and would be treated as domestic corporations for purposes of subtitle a of the code provided that s complied with certain requirements under sec_367 s requests a ruling stating that the determination made in plr1 issued by the irs on date w will be unaffected by the aforementioned amendment to country z law under the aforementioned amendment an order from the applicable country z agency is a condition_precedent to permitting a foreign ie non-country z organization to conduct business t through a branch in country z applied for such an order but the request for the order was denied s is therefore not entitled to conduct business t through a branch in country z and may continue to do so only through country z corporations thus a b c and d are still maintained solely p on behalf of s plr-110893-99 to comply with country z law consequently and based upon the representations made and the information submitted the determinations made in plr1 issued on date w are not affected by the aforementioned amendment to country z law except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely ah -- philip l tretiak senior technical reviewer branch office of associate chief_counsel international
